Dear Mr. Young:
We received your request for our opinion. Specifically, you inquire if the report referred to in La. R.S. 42:283 is mandatory for the Registrar of Voters of Morehouse Parish. You indicate that the Registrar of Voters does not directly pay for the expenses of the office. Rather, the expenses are paid by the Police Jury.
La. R.S. 42:283 provides that all parish Registrars of Voters shall furnish annually to the governing authority and Clerk of Court a written, itemized report showing the expenditures made by their office. La. R.S. 42:284 further provides that the report shall include the salaries of officials, salaries of deputies, salaries of other employees, office supplies and furnishings, and other expenditures. There is no doubt that the language used in these statutes is mandatory.
It is our opinion that the Registrar must provide to the governing authority, the Police Jury, and the Clerk of Court a written, itemized report of all expenses and salaries of the office even though the police jury actually pays the expenses. We do point out that La. R.S. 42:288 provides for a penalty provision of $1,000.00 for any office which fails to comply with La. R.S. 42:283.
If you have any questions or comments, please do not hesitate to contact our office. With kindest regards,
Yours very truly,
                                       RICHARD P. IEYOUB ATTORNEY GENERAL
                                       By: TINA VICARI GRANT
Assistant Attorney General
RPI:TVG:jv